NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT

BRANCH BANKING & TRUST COMPANY, )
                                    )
              Appellant,            )
                                    )
v.                                  )                 Case No. 2D17-790
                                    )
TURNING LEAF—LAKELAND               )
PROPERTIES, LLC, a Florida limited  )
liability company; IMPERIAL LAKES   )
LAND CORP., a New York Corporation; )
GARY L. GREGORY, individually, and  )
WILLIAM G. GIARUSSO, individually,  )
                                    )
              Appellees.            )
                                    )

Opinion filed February 2, 2018.

Appeal from the Circuit Court for Polk
County; Andrea Teves Smith, Judge.

Scott H. Silver, Todd M. Feldman, and
Stephen T. Maher of Shutts & Bowen,
LLP, Miami, for Appellant.

Julie Landrigan Ball of Hardin & Ball, P.A.,
Lakeland, for Appellees Turning Leaf—
Lakeland Properties, LLC, and William G.
Giarusso.

No appearance for remaining Appellees.

PER CURIAM.

              Affirmed.

CASANUEVA, KELLY, and KHOUZAM, JJ., Concur.